Citation Nr: 0006680	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for 
irritable bowel syndrome.

2.  Entitlement to service connection for heart disease, 
claimed as chest pain.  

3.  Entitlement to service connection for bilateral knee 
arthritis.  

4.  Entitlement to service connection for dizziness.  

5.  Entitlement to service connection for bilateral varicose 
veins.  

6.  Entitlement to an increased rating for service-connected 
post traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  He was a prisoner-of-war (POW) of the German 
government from January 23, 1945 to May 1, 1945.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the veteran's claims of entitlement to 
service connection for irritable bowel syndrome, heart 
disease claimed as chest pain, bilateral knee arthritis, 
dizziness, and bilateral varicose veins, and denied his claim 
for an evaluation higher than 50 percent for his service-
connected PTSD.  A notice of disagreement was received in 
April 1998.  A statement of the case was issued in April 
1998.  A substantive appeal was received from the veteran in 
April 1998.  A hearing was held at the RO in July 1998 and 
before the undersigned Member of the Board in Washington, 
D.C. in March 1999. 

It is noted that subsequent to this hearing (during the 45-
day abeyance period granted during the hearing for submission 
of additional evidence), the Board received evidence.  The 
Board's review of the evidence reveals that some of it may be 
pertinent to the claims of entitlement to service connection 
for heart disease claimed as chest pain, bilateral knee 
arthritis, dizziness, and bilateral varicose veins.  These 
claims are addressed in the REMAND following the ORDER 
portion of this decision. 

Finally, the Board notes that the veteran also perfected an 
appeal with respect to the RO's January 1998 decision denying 
the his application to reopen a previously denied claim for 
service connection for a prostate disorder.  However, during 
the March 1999 Board hearing, the veteran withdrew his appeal 
on this issue.  See 38 C.F.R. § 20.204 (1999) (the transcript 
of the hearing meets the requirements for such withdrawal).


FINDINGS OF FACT

1.  There is no competent medical evidence establishing that 
the veteran currently suffers from irritable bowel syndrome.

2.  The veteran's PTSD is primarily manifested by depression, 
anxiety, tension, memory difficulty, occasional flashbacks, 
sleep disturbance, and anxiety.  Such symptoms result in no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.

3.  The veteran's PTSD is not shown to result in occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  The claim for service connection for irritable bowel 
syndrome is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an evaluation higher than 50 percent for 
the veteran's service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for irritable bowel 
syndrome

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).

A presumption of service connection may be warranted for 
certain chronic diseases that become manifest to a 
compensable degree within a prescribed period after 
separation from service even though there is no record of the 
disease in service.  The presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  A presumption of service connection 
also may be warranted for certain other chronic diseases, 
which have become manifest to a compensable degree at any 
time after discharge from service, when the veteran is a 
former POW who was interned or detained for not less than 30 
days.  See 38 C.F.R. § 3.307(a)(5), 3.309(c) (1999).
 
Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable.  Rather, it 
is a plausible claim, properly supported with evidence.  Epps 
v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995). 

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
Court of Veterans Appeals) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran and his representative contend, in substance, 
that the veteran suffers from irritable bowel syndrome that 
he incurred as a result of the time he spent as a POW of the 
German government.  The record reflects that the veteran was 
interned from January 23, 1945 to May 1, 1945.  Further, 
irritable bowel syndrome is among the chronic diseases listed 
under 38 C.F.R. § 3.309(c) (1999) for which presumptive 
service connection if warranted if a veteran was a POW. 

In this case, however, the evidence of record does not 
demonstrate that the veteran currently suffers from (or ever 
suffered from) irritable bowel syndrome.  It is noted that in 
November 1978 a VA examination was accomplished and at that 
time the veteran indicated that his bowels were frequently 
constipated, and that there is some blood in his stools.  
Physical examination revealed no abdominal tenderness or 
masses.  An esophogram and gastrointestinal series performed 
in conjunction with this examination showed that the duodenum 
and visual loops of the small bowel were normal.  

A VA examination was accomplished in August 1997, the report 
of which indicates that the veteran gave a history diarrhea 
alternating with constipation, but denied abdominal pain or 
problems with his bowel.  An abdominal examination was within 
normal limits.  The veteran was diagnosed with, among other 
things, a history of irritable bowel syndrome, and it was 
noted that he refused all diagnostic tests.  

During a July 1998 RO hearing, the veteran testified that he 
developed mild abdominal pains while interned at a POW camp, 
and that currently, he occasionally gets constipated.  He 
noted that he refused testing for his alleged irritable bowel 
syndrome because he has some sort of bowel damage and was 
afraid because of that and a bad experience he had related to 
similar testing in the past.    

The report of a July 1998 VA examination indicates that the 
veteran claimed that he occasionally gets diarrhea that 
alternates with constipation.  He noted that he had a 
colonoscopy in the past and denied any current problems, 
including hematochezia, black stools, and melena.  A rectal 
examination was normal, and he was diagnosed with occasional 
diarrhea.  

None of the above medical evidence establishes that the 
veteran currently suffers from, or ever suffered from, 
irritable bowel syndrome.  Absent medical evidence of a 
current diagnosis of this disorder, the first element under 
Caluza - medical evidence of a current disability - is not 
met in this case, and the claim is not plausible.  

The Board does note that an attempt was made to secure any of 
the veteran's service records available, to no avail.  
Specifically, a review of the file reflects that records 
could not be secured by the National Personnel Records Center 
in St. Louis, Missouri (NPRC), possibly because they were 
destroyed in the 1973 fire.  Further, NPRC was unable to 
reconstruct any records of treatment received by the veteran 
while he was a POW.  

In this regard, the Board is well aware of its heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt rule due to the absence of possible 
pertinent service medical records.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, even giving heightened 
consideration to the benefit of the doubt rule in this case, 
the Board nevertheless concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for irritable bowel syndrome.  
Significantly, the Board notes that in this case, even if 
service medical records existed demonstrating that the 
veteran suffered from irritable bowel syndrome in service, 
including while interned, the veteran's claim would remain 
not well grounded, because, as noted above, the evidence does 
not indicate that he currently suffers from irritable bowel 
syndrome.   

Finally, the Board points out that any lay statements made by 
the veteran, including during medical examinations, to the 
effect that he currently suffers from irritable bowel 
syndrome related to service or otherwise, without supporting 
medical evidence, do not provide a sufficient basis to 
conclude that he, in fact, suffers from the currently claimed 
condition.  See Espiritu 2 Vet. App. 492, 494-5 (1992).  See 
also LeShore v. Brown, 8 Vet. App. 406 (1995).

As the veteran has not met his initial burden of presenting a 
well-grounded claim for service connection for irritable 
bowel syndrome, VA is under no duty to assist him in the 
development of the facts pertinent to this claim, Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994), including having the 
veteran undergo additional examination.  See Yabut v. Brown, 
6 Vet. App. 79 (1994).  Furthermore, the Board is not aware 
of the existence of any evidence, which, if obtained, would 
well ground this claim for service connection.  See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997). Finally, the 
Board notes that the RO denied this claim as not well 
grounded, and the Board is satisfied that the duty to inform 
the veteran of the evidence necessary to complete his 
application for benefits has been met. 38 U.S.C.A. § 5103 
(West 1991); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  


II. Entitlement to an increased rating for PTSD, 
currently
evaluated as 50 percent disabling

A.  Background

A review of the record reflects that service connection was 
established for anxiety reaction with gastritis, the 
residuals of World War II experiences, by the RO in a March 
1979 decision.  This decision was based in part on the report 
of a November 1978 VA psychiatric examination which notes 
that the veteran was diagnosed with chronic anxiety reaction 
secondary to World War II experiences, and that, essentially, 
gastritis was part of this overall nervous disorder.  This 
decision was also based on the fact that the veteran's POW 
status had been confirmed (i.e. it was confirmed that he was 
interned by the German government from January to May 1945). 

In March 1997, the veteran submitted a claim for an increased 
evaluation for his service-connected anxiety reaction, and in 
the currently appealed January 1998 decision, the RO denied 
this claim.  The veteran's disorder has been re-characterized 
as PTSD with secondary depressive disorder, and the relevant 
evidence of record pertaining to evaluation of the severity 
of the veteran's PTSD includes VA outpatient treatment 
records, examination reports, and the veteran's testimony 
given during a RO and a Board hearing.  

The report of a VA examination accomplished in August 1997 
notes that the veteran complained of memory loss, 
particularly that he forgets recent events.  On mental status 
examination the veteran was awake, alert, and oriented times 
three, his language was fluent, he was able to name, repeat, 
and follow multi-step commands, and calculations were intact.  
The examiner did note some evidence of mild memory 
dysfunction with an object recall of two out of three objects 
at five minutes.

A VA psychiatric examination was also accomplished in August 
1997, and the report of this examination notes that the 
veteran was not then receiving psychiatric treatment or 
medication, and that he denied a history of psychiatric 
hospitalization.  The veteran's service history was 
documented, to include stressors (that he was subjected to 
enemy fire and witnessed fellow servicemen's deaths, and that 
he was interned), as was a brief family history.  It was 
noted that the veteran's wife died in 1992, that he had two 
sons, and that the he related that while his family life was 
good, he was never interested in socializing and never had 
close friends or any community involvement.  

The veteran reported that since service he has suffered form 
nervous symptoms, and that he is persistently tense, 
frequently fearful, and socially withdrawn.  He stated that 
he often thinks about the war and lost comrades, and 
visualizes the many attacks.  He related that sleep was 
impaired, in that he wakes up sweating, and experiences bad 
combat nightmares twice a month.  He pointed out that he 
awakens in a state of confusion and anxiety.  During waking 
hours, the veteran reported, his concentration occasionally 
lapses making him irritable and anxious, and his mind wanders 
to combat memories.  He denied flashbacks, stated that loud 
sounds made him uneasy and caused him to sweat and his heart 
to race.  He noted that he avoids crowds due to feelings of 
vulnerability.  

The veteran indicated that currently, he spent most of his 
time alone, doing domestic chores and taking solitary walks.   
He noted that he reads the bible but has trouble 
concentrating, attends church weekly, but becomes distressed 
when unable to concentrate, noting that his thoughts turn to 
the war and his deceased wife.  

Objective findings included that the veteran was alert, 
oriented times three, and of conventional appearance.  He 
presented with no unusual mannerisms or behavior.  
Psychomotor activity was increased, and he was found to be 
tense, apprehensive, with rambling and circumstantial speech.  
His mood was depressed, and at times he struggled to contain 
tears.  There was no disturbance of mental stream, thought, 
or perception, and memory (short and long term) and 
concentration were impaired.  There were also some signs of 
cognitive impairment, and the veteran had difficulty with 
abstraction.  His intellect was found to be average, his 
insight poor, and judgment adequate.  He was found to be 
financially competent.  

As a result of this examination, the veteran was diagnosed 
with, among other things, PTSD, depressive disorder secondary 
to PTSD, and a Global Assessment of Functioning Scale (GAF 
Scale) score of 50 was indicated.  

During the July 1998 hearing, the veteran testified that he 
has trouble sleeping and occasionally has nightmares about 
the war, but indicated that he does not receive regular 
treatment from a psychiatrist or take medication for his 
psychiatric disorder.  

In July 1998, another VA psychiatric examination was 
accomplished, the report of which indicates that the veteran 
resided with his son and reported that he continues to 
experience persistent sensations of tension, anxiety, and 
depression.  The veteran stated that he feels depressed when 
he thinks about the war, combat, and his experience as a POW.  
He noted that his sleep is interrupted by dreams of being 
under fire, and that he had recurrent dreams of being 
captured by German soldiers who fired machine guns at him.  
He indicated that combat dreams occurred two to three times 
per month.  The veteran related that he awakens in a state of 
confusion and anxiety, and that he thinks back to his war 
experiences.  He noted that he avoids crowds where he feels 
vulnerable, and that loud, unexpected sounds cause him to 
flinch, duck, and look for protection.  Finally, he stated 
that he frequently thinks about his comrades lost in battle 
and that this depresses him, and that he is distressed by 
thoughts of his wife's death.  

Objective findings included that the veteran was again found 
to be alert, oriented time three, and of conventional 
appearance.  He again presented with no unusual mannerisms or 
behavior, but was found to be tense and apprehensive.  Speech 
was rambling and circumstantial, and he had to be refocused 
frequently.  He was noted to be preoccupied with his wife's 
death, with resentment over what he perceived as medical 
mismanagement.  He struggled to contain tears, and his 
thoughts seemed to consist of memories of lost comrades.  His 
affect was appropriate, his mood depressed, and there was no 
evidence of thought or perceptual disorder.  Also, there was 
no suicidal or homicidal ideation.  Concentration was 
occasionally impaired, and the veteran's intellect was again 
found to be average, his insight poor, and judgment adequate.  
He was found to be financially competent.  

As a result of this examination, the veteran was diagnosed 
with, among other things, PTSD and depressive disorder 
secondary to PTSD.   

During the March 1999 Board hearing, the veteran testified 
that he does not sleep well at night including due to 
nightmares, that he has occasional flashbacks about the war, 
and that he does not watch war movies.  He further testified 
that noises bother him, that he get shaky sometimes, and that 
he was able to drive short distances.  He related that he was 
employed part-time as a barber.  

B.  Analysis

The veteran and his representative contend, in substance, 
that an increased evaluation for the veteran's service-
connected PTSD, currently evaluated as 50 percent disabling, 
is warranted.  As a preliminary matter, the Board finds that 
this claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is currently evaluated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  Such a rating is appropriate where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  Assignment of a 70 percent evaluation is 
contemplated where occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  Assignment 
of a 100 percent evaluation is contemplated where there is a 
showing of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought process or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives own occupation, or 
own name.

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against a 
rating higher than 50 percent for the veteran's service-
connected PTSD.  Specifically, the evidence does not in any 
way demonstrate that the veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 

While this evidence documents the veteran's complaints of 
depression, anxiety, tension, occasional flashbacks, memory 
loss, and sleep disturbance (including nightmares), he 
engages in light activity (part-time employment, church, 
driving), and has been found to be alert and oriented, and 
reported that he had a good family life.  Furthermore, while 
his mood was recently described as depressed and insight 
poor, his judgment was found to adequate, his intellect 
average, and his affect appropriate.  Further, he is 
financially competent.  It also appears that the veteran 
maintains appropriate hygiene (described as conventional), 
and is not suicidal.  

The Board does note that a Global Assessment of Functioning 
(GAF) Score of 50 was indicated on VA examination in August 
1997.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF of 50 is indicative of 
severe symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  However, this is just one piece of 
information to be examined, and the Board is obligated to 
review all pertinent evidence and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.  Here, the evidence, as a whole, 
does not demonstrate that the veteran's PTSD results from 
such impairment as is contemplated by the next higher, 70 
percent, evaluation.  As the criteria for the next higher 
evaluated is not met, it logically follows that the criteria 
for the maximum 100 percent evaluation likewise are not met.

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (1999).  There 
is no showing that the veteran's PTSD, alone, has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization.  Further, symptoms of 
the service-connected PTSD are not otherwise shown to be so 
exceptional or unusual that the schedular criteria are 
inadequate to evaluate them.  In the absence of evidence of 
such factors, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

This evidence clearly demonstrates to the Board that no more 
than a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999) is warranted.  As the preponderance of the 
evidence is against the claim for a higher evaluation, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for irritable bowel syndrome 
is denied.

The claim for an evaluation in excess of 50 percent for PTSD 
is denied.  


REMAND

The veteran and his representative also claim that service 
connection is warranted for heart disease claimed as chest 
pain, bilateral knee arthritis, dizziness, and bilateral 
varicose veins.  Recently, as noted in the introduction 
portion of this decision, evidence was received by the Board, 
some of which, from the Board's review, may be pertinent to 
these claims.  

In this regard, the Board notes out that, pursuant to 38 
C.F.R. §§ 19.37, 20.1304 (c) (1999), any pertinent evidence, 
not previously reviewed, submitted by the veteran which is 
received by the RO prior to the transfer of the record to the 
Board or is accepted by the Board must be initially reviewed 
by the agency of original jurisdiction, unless this 
procedural right is waived by the veteran or his 
representative.  A review of the record does not reveal that 
the veteran waived RO consideration of the evidence received 
subsequent to the recent Board hearing.  As such, these 
claims must be REMANDED to the RO for the following action:


1.  The RO should review the recently 
submitted evidence and re-adjudicate the 
veteran's claims of entitlement to 
service connection for heart disease 
claimed a chest pain, bilateral knee 
arthritis, dizziness, and bilateral 
varicose veins, on the basis of all 
relevant evidence of record, and in 
accordance with all pertinent legal 
authority.  

2.  If any benefits sought remain denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the claims file is be 
returned to the Board for further 
appellate review.

The purpose of this REMAND is ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



